Citation Nr: 0517448	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  99-08 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for disability 
involving the right upper extremity prior to January 29, 
1991, to include the question of an effective date earlier 
than January 29, 1991 for the grant of an 80 percent rating 
for service-connected right elbow trauma with radial head 
dislocation and deformity with ulnar neuropathy (major).  

2.  Entitlement to an effective date prior to January 29, 
1991, for the grant of special monthly compensation based on 
loss of use of the veteran's right (major) hand.

3.  Entitlement to an effective date prior to January 29, 
1991, for a grant of a total rating for compensation purposes 
by reason of individual unemployability due to service 
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from October 1945 to August 
1946.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2000, a hearing was held at the RO before C. W. 
Symanski, who is the Member of the Board rendering the final 
determination in these claims and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  In a statement, received in 
May 2003, the veteran requested another hearing.  However, in 
a statement received in July 2003, the request for the 
hearing was withdrawn.  Accordingly, the Board will proceed 
without further delay.  


FINDINGS OF FACT

1.  Prior to January 29, 1991 disability involving the right 
upper extremity was manifested by not more than limitation of 
elbow flexion to 70 degrees and not more than moderate 
incomplete paralysis of the ulnar nerve.  

2.  Loss of use of one hand is not shown prior to January 29, 
1991.

3.  The criteria for TDIU were not met prior to January 29, 
1991.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 29, 
1991 for a rating of 80 percent for service-connected right 
elbow trauma with radial head dislocation and deformity with 
ulnar neuropathy (major), have not been met; nor did the 
upper extremity disability meet the schedular criteria for 
evaluations in excess of those assigned prior to January 28, 
1991.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 4.71a, 4.124a, Diagnostic Codes 5206, 8516 (2004). 

2.  The criteria for an effective date prior to January 29, 
1991 for special monthly compensation based on the loss of 
use of one hand have not been met.  38 U.S.C.A. §§ 1114(k), 
1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.350(a)(2), 3.400, 4.63 (2004).

3.  The criteria for an effective date prior to January 29, 
1991 for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110(b)(2) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 
3.400, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that it denied these claims in July 
2003, and that it is adjudicating these claims de novo for 
the following reasons: In October 2003, the veteran filed a 
Motion for Reconsideration of the Board's July 2003 decision.  
See 38 C.F.R. § 20.1000 (2004).  Although the Board 
originally denied the motion on April 7, 2004, an Order for 
Reconsideration, dated April 16, 2004, shows that the Board 
reversed its decision and granted the Motion.  However, the 
Board noted that a Notice of Appeal had been filed with the 
U.S. Court of Appeals for Veterans Claims (Court) prior to 
issuance of the Order for Reconsideration, and that the Order 
for Reconsideration was therefore stayed pending leave 
granted by the Court in response to a (as yet unfiled) motion 
for remand returning jurisdiction of the case to the Board.  
Citing Cerullo v. Derwinski, 1 Vet. App. 195 (1991).  

In Cerullo v. Derwinski, 1 Vet. App. 195, 201 (1991), the 
Court determined that when an appeal is pending before the 
Court, no action may be taken by the Board affecting any case 
before the Court.  If the Board is inclined to grant 
reconsideration or to correct obvious error, the proper 
action is for the Secretary to file a motion to remand.  Id. 
at 200.  In this case, in a May 2004 Motion for Remand, the 
Secretary petitioned the Court to remand the case.  However, 
the Motion for Remand also requested the Court to vacate the 
Board's July 2003 decision.  In July 2004, the Court vacated 
the Board's July 2003 decision and remanded the appeal to the 
Board for proceedings consistent with the Order for 
Reconsideration.  

The Court's vacatur renders the Board's July 2003 decision a 
nullity.  See Smith (Irma) v. Brown, 10 Vet. App. 330, 334 
(1997).  As such, it has been determined by appropriate 
officials of the Board that reconsideration of the Board's 
July 2003 decision is not proper, and the case has been 
returned to the Veterans Law Judge who conducted the hearing 
in 2000 for de novo review of the claims.  The veteran was 
notified of the above by letter dated in March 2005 from the 
Board's Office of Chief Counsel for Operations.  

I.  Earlier Effective Date

The veteran argues that he is entitled to an effective date 
prior to January 29, 1991, for the 80 percent rating for his 
service-connected right elbow trauma with radial head 
dislocation and deformity with ulnar neuropathy (major), for 
special monthly compensation (SMC) based on loss of use of 
his right (major) hand, and for TDIU.  He argues that the 
medical evidence indicates that the correct effective dates 
for his 80 percent rating, and SMC, should be in 1980, or, in 
the alternative, in 1983 (based on VA reports), and that the 
correct effective date for TDIU should be August 24, 1946 
(the veteran's discharge indicates that he was separated from 
service on August 23, 1946).  

The veteran's service medical records include a "certificate 
of disability for discharge" report, dated in August 1946, 
which shows that the veteran had a deformity of the right 
arm, secondary to dislocation, radius anterior, cubitus 
valgus, mild and elongation of the radius, manifested by 
ulnar nerve palsy, partial, delayed, hyperesthesia of radial 
nerves, hyperesthesia of the median nerve and muscle weakness 
of the forearm and hand, ankylosis, partial elbow, right, 
manifested by crepitation, limitation of motion and pain, 
moderate, accidentally incurred in May 1936, at the age of 
10, after a fall.  The report indicates that the veteran was 
found to be unfit for duty and that his disability existed 
prior to entry into service.  

The administrative history of this claim is as follows: in 
August 1946, the veteran filed a claim for service connection 
for a right arm disorder.  In September 1946, the RO denied 
service connection for fracture deformity, right elbow, with 
limitation of motion.  There was no appeal, and this decision 
became final.  In May 1983, the RO denied a claim for service 
connection for a right arm condition.  There was no appeal, 
and this decision became final.  On January 29, 1991, the 
veteran filed a claim based on an acquired psychiatric 
disorder, which the RO interpreted to include an application 
to reopen his claim for service connection for a right arm.  
See 38 C.F.R. § 3.156.  In August 1991, the RO denied the 
claim.  The veteran appealed, and in October 1995, the Board 
granted service connection for the veteran's right elbow 
disability on the basis of in-service aggravation of a pre-
service condition.  In February 1996, the RO effectuated the 
Board's grant, assigning a 10 percent rating for "right 
elbow trauma with radial head dislocation and deformity with 
ulnar neuropathy (major)," effective from January 29, 1991.  
In November 1996, the RO denied a claim for an earlier 
effective date for the grant of service connection, but 
increased the rating for the disability to 60 percent 
disabling (70 percent, less 10 percent for the level of 
impairment that existed at service entry), effective from 
January 29, 1991.  In the November 1996 rating decision, the 
RO also granted SMC sua sponte, based on loss of use of the 
right hand, and assigned an effective date for SMC of January 
29, 1991.  In December 1997, based on the existence of 
service medical records which had recently been added to the 
claims files, the Board granted an effective date of August 
24, 1946 for the grant of service connection.  Citing 
38 C.F.R. §§ 3.156(c), 3.400(q)(2).  In the December 1997 
decision, the Board also assigned an 80 percent rating for 
the right arm disability.  In June 1998, the RO effectuated 
the August 24, 1946 effective date for service connection for 
the disability as assigned by the Board.  The RO assigned 
January 29, 1991 as the effective date of the 80 percent 
rating and in effectuating the part of the Board decision 
granting an effective date of August 24, 1946 assigned a 30 
percent evaluation for residuals of right elbow trauma with 
radial head dislocation and decubitus valgus deformity under 
Diagnostic Code 5206 and assigned a separate 30 percent 
evaluation for ulnar neuropathy, right forearm, (major) under 
Diagnostic Code 8516.  The combined rating of 50 percent was 
effective from August 24, 1946 until it was increased to 80 
percent pursuant to the Board's decision, effective January 
29, 1991.  That rating decision also denied an effective date 
prior to January 29, 1991 for the grant of SMC.  The veteran 
appealed the issue of entitlement to a higher rating prior to 
January 29, 1991, and an earlier effective date for SMC.  In 
January 2000, the RO granted TDIU, and assigned an effective 
date of January 29, 1991.  The veteran appealed, and in June 
2002, the RO denied the veteran's claim of entitlement to an 
effective date prior to January 29, 1991 for a grant of TDIU.  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997; 
Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 (1992); 
VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2004).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2004).

The Board stresses that in addition to an informal claim as 
defined above, there is another type of informal claim.  
Specifically, a report of an examination or hospitalization 
will be accepted as an informal claim for benefits under 
existing law, if the report relates to a disability which may 
establish entitlement.  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of a claim.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.157(b)(1).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that 38 C.F.R. § 
3.157(b)(1) does not require the veteran to identify the 
report as a claim or to identify the benefits sought.  
Servello v. Derwinski, 3 Vet. App. 196, 199 (2002).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2004).  Use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2004).

The Board first notes that all three of these issues share 
certain similarities.  Review of the RO's June 1998 decision, 
and its June 2002 decision, shows that the RO's bases for 
assigning effective dates of January 29, 1991 for the 80 
percent rating, for SMC for loss of use of a hand, and for 
TDIU, is unclear.  The RO did not cite any medical evidence 
in support of its assignments of the January 1991 effective 
dates, and in fact, the June 1998 decision noted that there 
was no medical evidence of loss of use predating a December 
1995 VA examination report.  The RO's decisions were 
therefore clearly not made upon findings that the medical 
evidence showed a worsening of the veteran's disability in 
January 1991.  Rather, the RO appears to have assigned the 
effective dates based solely upon the date of receipt of the 
veteran's claim for service connection for a right arm 
disability on January 29, 1991.  However, as explained below, 
given the Board's December 1997 grant of an effective date of 
August 31, 1946 for service connection, there is a 
possibility that an effective date for the 80 percent rating, 
SMC for loss of use of a hand, and/or TDIU, could be assigned 
as far back as August 1946 if certain criteria are met.  The 
January 29, 1991 date of receipt of the veteran's claim for 
service connection is therefore irrelevant.  

Effective dates for the claimed benefits are assigned with 
reference to the date that the claim was filed.  See 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Hazan, 10 
Vet. App. at 521.  In this case, service connection for a 
right arm disorder was not granted until the Board's October 
1995 decision.  Therefore, any "claim" for an increased 
rating, to include SMC, or TDIU, would have been inchoate 
prior to that date, see e.g., In the Matter of the Fee 
Agreement of Mason, 13 Vet. App. 79, 87 (1999), and there 
cannot be an issue as to whether an informal claim was filed 
under 38 C.F.R. § 3.155, or whether a formal claim was filed, 
prior to January 29, 1991.  However, the Board's December 
1997 decision, which granted of an effective date of August 
31, 1946 for service connection, raises the possibility that 
an earlier effective date for the 80 percent rating, SMC, 
and/or TDIU, could be assigned if there were VA treatment 
records or other credible evidence prior to January 1991 
which reflected disability consistent with the 80 percent 
evaluation, or loss of use of a hand, and/or TDIU.

The relevant medical evidence consists of VA outpatient 
treatment, hospital and examination reports, dated between 
1980 and 1983 (there is no relevant medical evidence dated 
between 1984 and 1991).  Overall, the VA outpatient treatment 
reports show treatment for complaints that included right 
hand CTS (carpal tunnel syndrome), tingling fingers, and 
weakness.  The evidence as to the veteran's functional 
ability of his right hand and right arm is summarized as 
follows: a February 1980 report notes that there was "no 
definite interosseous atrophy, right hand."  A March 1980 
report notes 4+ power on the right with no wasting, and 
"OK" sensation.  The veteran reported that he was a power 
saw operator, and that he considered the lack of sensation in 
his hand to be dangerous.  An October 1980 report noted 
reflexes of "2" in the upper extremities, and normal tone 
and bulk of musculature, with some weakness in the right 
lower extremity.  A February 1983 X-ray report for the hands 
was normal.  A VA hospital examination report, dated in 
February 1983, shows treatment for substance abuse, and notes 
that a physical examination was within normal limits in all 
relevant respects.  Finally, a March 1983 VA examination 
report notes complaints of hand discoloration and numbness 
which the veteran associated with Raynaud's Syndrome.  He 
complained of difficulty using such tools as lawnmowers and 
chainsaws.  On examination, there was limited right arm 
motion, with preserved musculature and good strength from 90 
to 180 degrees, but no use outside of that range of motion.  
Hand sensation was normal.  There was no evidence of 
Raynaud's phenomenon, lost digits or gangrene.  The fingers 
did not show telangiectasia or pitting.  


A.  Higher ratings prior to January 29, 1991 to include the 
question of earlier effective date for an 80 percent rating.

In its December 1997 decision, the Board granted an increased 
rating for the veteran's service-connected residuals of right 
elbow trauma with radial head dislocation, decubitus-valgus 
deformity, and ulnar neuropathy, evaluated as 60 percent 
disabling, to the extent that it assigned an 80 percent 
rating.  The Board determined that since the service-
connected orthopedic residuals affected the veteran's right 
elbow function, and his service-connected neurologic 
residuals affected right hand function, a separate evaluation 
for the orthopedic and neurologic residuals involving 
different functions would not constitute pyramiding.  Citing 
38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  
In this regard, although the RO had made a deduction from the 
current disability level based on preservice residuals of 
right elbow trauma, the Board stated that no such deduction 
was warranted.  Citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.322(a).  The Board indicated that a 70 percent evaluation 
had been granted for loss of use of a hand under Diagnostic 
Code 5125 which was consistent with a 70 percent rating for 
complete paralysis of the ulnar nerve under Diagnostic Code 
8516.  The Board concluded that a 20 percent evaluation was 
warranted for service-connected residuals of right elbow 
trauma under Diagnostic Code 5206.  Finally, the Board stated 
that the combined rating for the orthopedic and neurologic 
residuals of the service-connected right elbow disability 
cannot exceed the "Amputation Rule" set forth in 38 C.F.R. 
§ 4.68.  The Board determined that since the veteran's 
service-connected residuals of right elbow trauma involved a 
radial head dislocation fracture at the elbow joint, not the 
middle of the humeral shaft, the hypothetical point of 
amputation would be below the point of insertion of the 
deltoid muscle and above the point of insertion of the 
pronator teres muscle.  The Board concluded that Diagnostic 
Codes 5122 or 5123 were applicable, and consideration of 
these diagnostic codes under the Amputation Rule prohibited a 
rating in excess of 80 percent.  Citing 38 C.F.R. §§ 4.68, 
4.71a, Diagnostic Codes 5122, 5123 (1997).  

The Board's decision did not assign an effective date for the 
80 percent rating, but in its conclusion of law, it was 
stated that the criteria for a "current" rating of 80 
percent was warranted.  It appears that the veteran has 
interpreted the Board's decision as assigning the 80 percent 
rating retroactive to 1946; however, the only effective date 
issue addressed by the Board at that time was concerning the 
effective date of the grant of service connection, which is a 
separate issue from effective dates of disability 
evaluations.  In reviewing that decision, no inference can be 
gleaned of any attempt by the Board to assign the 1946 
effective date for the 80 percent rating.  To the contrary, 
it would be inconsistent with Board policy and due process of 
law for the Board to make an initial determination with 
respect to disability evaluation prior to the initially 
assigned effective date of January 29, 1991.  The matter of 
disability evaluation prior to January 29, 1991 had never 
been considered by the RO and that issue was not before the 
Board at the time of the 1998 decision.  Therefore, the issue 
is whether the evidence shows that, prior to January 29, 
1991, evaluations in excess of the two 30 percent ratings 
assigned by the RO were warranted under DC 5206 or DC 8516.  
See 38 C.F.R. § 4.25.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5206, Forearm, 
limitation of flexion of: Flexion limited to 90 degrees 
(major arm), warrants a 20 percent rating, flexion limited to 
70 degrees warrants a 30 percent rating and flexion limited 
to 55 degrees warrants a 40 percent rating.  

The relevant medical evidence was described in Part I, and 
this discussion is incorporated herein.  Specifically, the VA 
examination report, dated in March 1983, indicates that the 
veteran's right arm flexion was limited to 90 degrees.  This 
satisfies the criteria for only a 20 percent rating under DC 
5206.  However, with regard to Diagnostic Code 5206, none of 
this evidence shows additional limitation of motion to be 
present even when functional limitations are factored in.  In 
evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10 (2003).  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability. These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995). In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint. A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant." 38 C.F.R. 
§ 4.40 (2003).  Obviously, the RO considered functional 
impairment in assigning the 30 percent rating since the 
actual limitation of motion shown only warrants a 20 percent 
rating.  In reviewing the record, there is nothing to suggest 
that functionality is so limited during the period of time in 
question as to warrant even a higher rating under the 
limitation of motion codes, particularly when it is noted 
that function of the arm is also contemplated by the separate 
rating in effect for neurological involvement.

Briefly stated, the March 1983 VA examination report shows 
that the veteran complained of difficulty using such tools as 
lawnmowers and chainsaws.  These reported symptoms do not 
indicate that the veteran had no effective function remaining 
in his right hand beyond that contemplated by the 30 percent 
rating.    

With regard to the ulnar nerve involvement, Diagnostic Code 
8516 provides a 60 percent rating for complete paralysis of 
the ulnar nerve with the 'griffin claw' deformity due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extensions of ring and little 
fingers, cannot spread the fingers (or reverse), cannot 
adduct the thum' flexion of wrist weakened.  Moderate 
incomplete paralysis of the major extremity is rated at 30 
percent disabling and severe incomplete paralysis is rated at 
40 percent.  .  However, the aforementioned medical evidence 
shows that the veteran had substantial functional use of his 
right hand and right arm, and the Board finds that the 
findings, to include findings as to right upper extremity 
power, reflexes, musculature, and sensation, are insufficient 
to show more than moderate incomplete paralysis of the ulnar 
nerve prior to January 29, 1991.  

In summary, the medical evidence does not demonstrate that 
the veteran's disability was in excess of the 30 percent 
ratings in effect prior to January 29, 1991.  38 U.S.C.A. 
§§ 1155, 5110; 38 C.F.R. §§ 3.400, 4.71a, 4.124a.  The Board 
concludes that the preponderance of the evidence is against 
the claim, and that there is no basis upon which favorable 
action could be taken.  

B.  SMC, Loss of Use of the Right Hand

Special monthly compensation is payable for the anatomical 
loss or loss of use of one hand.  See 38 U.S.C.A. § 1114(k); 
38 C.F.R. § 3.350(a).

The term "loss of use" as it pertains to a hand or foot is 
defined by 38 C.F.R. § 3.350(a)(2) as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
that constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity by 3 1/2 inches or more.  

The Board has determined that entitlement to an effective 
date for SMC for loss of use the right hand prior to January 
29, 1991 is not established, and that the claim must be 
denied.  The relevant medical evidence was described in Part 
I, and this discussion is incorporated herein.  None of this 
evidence shows that it became factually ascertainable that 
the veteran lost the use of his right hand prior to January 
29, 1991.  In this regard, the VA outpatient treatment 
reports show treatment for complaints that included right 
hand CTS (carpal tunnel syndrome), tingling fingers, and 
weakness.  The March 1983 VA examination report shows that 
the veteran complained of difficulty using such tools as 
lawnmowers and chainsaws.  These reported symptoms do not 
indicate that the veteran had no effective function remaining 
in his right hand beyond what would be equally well served as 
a result of having an amputation stump with the use of a 
prosthetic device.  See 38 C.F.R. § 3.350(a)(2).  
Furthermore, the findings, to include findings as to right 
hand power, reflexes, musculature, and sensation, do not show 
a loss of use of the right hand.  Accordingly, the Board 
finds that the medical evidence does not demonstrate that the 
veteran's increase in disability due to loss of use of the 
right hand occurred at any time prior to January 29, 1991.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.350(a), 3.400.  Therefore, 
the Board concludes that the preponderance of the evidence is 
against the claim, and that there is no basis upon which to 
establish an effective date for special monthly compensation 
for loss of use of one hand prior to that which has been 
currently assigned, i.e., January 29, 1991.

C.  TDIU

To veteran argues that an earlier effective date for TDIU is 
warranted.  In part, he argues that the RO should have 
adjudicated the issue of whether an extraschedular evaluation 
was warranted.  See veteran's letter, received in May 2003; 
see also 38 C.F.R. § 4.16(b).  

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  

In order to establish entitlement to TDIU, there must be an 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation. VAOPGPREC 75-
91, 57 Fed. Reg. 2317 (1992).  Factors such as employment 
history, as well as educational and vocational attainments, 
are for consideration.

Review of the RO's June 1998 decision shows that for the 
period from August 1946 to January 28, 1991, service 
connection was put into in effect for residuals of right 
elbow trauma with radial head dislocation, and decubitus 
valgus deformity, evaluated as 30 percent disabling, and 
ulnar neuropathy, right forearm (major), evaluated as 30 
percent disabling.  In Parts I.A and I.B., the Board 
determined that effective dates prior to January 29, 1991 are 
not warranted for the veteran's 80 percent rating, or for SMC 
for loss of use of the right hand.  The veteran's combined 
rating was therefore 50 percent prior to January 29, 1991.  
See 38 C.F.R. § 4.25 (2004).  Given the foregoing, the 
minimum schedular criteria for TDIU are not met prior to 
January 29, 1991.  See 38 C.F.R. § 4.16(a).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An 
extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability. 38 
C.F.R. §§ 3.321, 4.16(b).  

The Board finds that the evidence does not show that the 
veteran was unemployable by reason of service-connected 
disability such that a referral for an extraschedular 
evaluation would have been warranted.  See 38 C.F.R. §§ 
3.321, 4.16(b).  The relevant medical evidence was described 
in Part I, and the Board's description of this evidence is 
incorporated herein.  In addition, the Board notes that this 
evidence includes VA hospital reports, covering treatment 
provided between January and February of 1983, which show 
that the veteran has been diagnosed with disorders for which 
service-connection is not in effect.  Specifically, the 
reports show that the veteran received about a month of 
inpatient treatment for chronic alcohol abuse, and that he 
was noted to have a seizure disorder.  With regard to alcohol 
abuse, the reports show that he stated that he had been 
drinking all his life, and that he reported that although he 
had worked as a cabinet maker, "he could not keep a regular 
job without drinking."  The reports further show that the 
veteran stated that he had been placed on five year's 
probation for destroying a liquor store, that he consumed one 
case of beer per day with 190 proof grain alcohol mixed with 
water on occasion, and that he had been arrested numerous 
times for public intoxication.  He was noted to have a 
positive history for delirium tremens, hallucinosis, black-
outs, and shakes.  

In summary, there is no competent evidence showing that the 
veteran is unemployable due to his service-connected 
conditions prior to January 29, 1991, nor is it otherwise 
shown that his disability picture is exceptional or unusual, 
and the Board finds that the evidence does not show that -- 
even when considering the limitations and exacerbations due 
to the veteran's service-connected disabilities -- some 
factor exists that takes this veteran's case outside the 
realm of the usual so as to support a finding of individual 
unemployability.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim, and that 
an effective date prior to January 29, 1991 for TDIU is not 
warranted.  


II.  Conclusion

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims.  
Therefore, the benefit of the doubt doctrine is not 
applicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in July 
2001 and April 2003 (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  In addition, by 
virtue of the rating decisions on appeal, and the statements 
of the case (SOCs), he was provided with specific information 
as to why these particular claims were being denied, and of 
the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and/or 21-4142) for all evidence that he desired VA to 
attempt to obtain.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of July 2002 
and April 2003 SOCs.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the claims on appeal are for earlier effective dates for a 
disability rating, TDIU, and special monthly compensation.  
The RO has obtained the veteran's service medical records, as 
well as VA medical records.  The Board concludes, therefore, 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Entitlement to an increased evaluation for right upper 
extremity disability prior to January 28, 1991 or to an 
effective date prior to January 29, 1991 for an 80 percent 
rating for the veteran's right arm disability is denied.  

An effective date prior to January 29, 1991 for special 
monthly compensation based on loss of use of the right hand 
is denied.  

An effective date prior to January 29, 1991 for TDIU is 
denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


